Citation Nr: 1104246	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  09-25 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals 
of fractured fourth and fifth fingers of the left hand.  

2.  Entitlement to an effective date prior to July 19, 2008, for 
the assignment of a 10 percent evaluation for residuals of 
fractured fourth and fifth fingers of the left hand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1982 to February 
1990. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which granted the Veteran's claim for an increased 
rating for his service-connected residuals of fractured fourth 
and fifth fingers of the left hand, assigning a 10 percent 
disability rating effective July 19, 2008.  

In June 2010, the Veteran testified at a video-teleconference 
hearing before the undersigned Veterans Law Judge.  At the time 
of his hearing, he submitted additional evidence in support of 
his claim, accompanied by a waiver of RO consideration.  
Accordingly, the newly submitted evidence will be considered in 
this decision.  See 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The Veteran's left fourth and fifth finger disability is 
manifested by range of motion of the ring finger of zero to 90 
degrees in the metacarpaphalangeal (MCP) joint, zero to 120 
degrees in the proximal interphalangeal (PIP) joint, and zero to 
80 degrees in the distal interphalangeal (DIP) joint; range of 
motion of the little finger of zero to 90 degrees in the MCP 
joint, zero to 115 degrees in the PIP joint, zero to 70 degrees 
on active motion in the DIP joint, and zero to 80 degrees on 
passive motion in the DIP joint; some pain in the little finger 
at the extremes of motion; pain, weakness, and fatigue upon 
repetitive motion; decreased grip strength in the left hand; 
spontaneous medial spasms in the ring finger; episodes of locking 
and swelling of the ring and little fingers; focal dystonia in 
the left hand; and scars over the ring and little fingers.  

2.  The Veteran's focal dystonia of the left hand results in 
disability analogous to mild incomplete paralysis of the ulnar 
nerve.

3.  In an unappealed June 2003 rating decision, the RO granted 
service connection for residuals of fractured fourth and fifth 
fingers of the left hand and assigned a noncompensable disability 
rating, effective April 21, 2003; and in an unappealed August 
2003 decision, the RO confirmed and continued the noncompensable 
rating.  

4.  The Veteran has not asserted that the RO's June 2003 rating 
decision, which assigned a noncompensable rating for his 
fractured fourth and fifth fingers of the left hand, or the RO's 
August 2003 rating decision, which confirmed and continued this 
disability rating assignment, were clearly and unmistakably 
erroneous.

5. The Veteran did not seek a higher rating for his residuals of 
fractured fourth and fifth fingers of the left hand until July 
19, 2008, when he filed a claim seeking an increased rating.

6.  In a November 2008 rating decision, the RO increased the 
evaluation of the Veteran's residuals of fractured fourth and 
fifth fingers of the left hand to 10 percent, effective July 19, 
2008, the date his claim for an increased rating was received.  

7.  There is no evidence within the one-year period prior to the 
Veteran's claim for an increase establishing that the symptoms 
associated with the Veteran's residuals of fractured fourth and 
fifth fingers of the left hand warranted a ten percent disability 
rating.





CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in excess 
of 10 percent for residuals of fractured fourth and fifth fingers 
of the left hand have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.27, 4.40, 4.45, 
4.59, 4.68, 4.69, 4.71a, Diagnostic Codes (DCs) 5003, 5151, 5216-
5230; 4.118, DCs 7801-7805 (2010).  

2.  The criteria for a separate 10 percent rating, but no higher, 
for focal dystonia of the left hand have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 
4.120, 4.123, 4.124, 4.124a, DC 8516 (2010).

3.  An effective date earlier than July 19, 2008, for the award 
of a 10 percent evaluation for residuals of fractured fourth and 
fifth fingers of the left hand is not warranted.  38 U.S.C.A. 
§§ 5110, 7105 (West 2002); 38 C.F.R. § 3.400 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. 
Cir., 2004).  An RO letter dated in August 2008 informed the 
Veteran of all of the elements required by 38 C.F.R. § 3.159(b), 
as stated above.  The Veteran was also notified that he should 
submit evidence demonstrating the effect that worsening of his 
disability has on employment, in that he was told that he could 
submit statements from employers as to job performance, lost 
time, or other information regarding how his condition affects 
his ability to work.  See Vazquez-Flores v. Shinseki, No. 05-0355 
(U.S. Vet. App. October 22, 2010).  The August 2008 letter also 
provided the Veteran with information on how VA determines and 
assigns effective dates.  As such, the August 2008 letter 
satisfied VA's duty to notify.  

Regarding the duty to assist, the RO has obtained the Veteran's 
service and private treatment records, and has provided him with 
a VA examination and a hearing.  There is no indication from the 
claims file that the Veteran receives VA treatment for his left 
fourth and fifth finger disability, and accordingly, no such 
records could be obtained.  In this regard, the Board notes that, 
at his June 2010 Board hearing, the Veteran specifically stated 
that he did not receive any VA treatment for his finger 
disability.  See June 2010 Board hearing transcript.  

The Board notes that, since his most recent VA examination in 
September 2008, the Veteran has reported that his residuals of 
fractured fourth and fifth fingers of the left hand have 
worsened, stating that his symptoms significantly worsened in 
approximately December 2008.  See June 2010 Board hearing 
transcript.  However, the Board finds that a remand for a new VA 
examination is not necessary in this case.  In this regard, the 
Board notes that the evidence of record, including the September 
2008 VA examination report; private treatment records from Dr. 
Elie Mansour dated in July 2008, Dr. Michelle Brewer dated in 
August 2009, and Dr. Steven P. Rider dated from August 2009 to 
March 2010; the June 2010 Board hearing transcript; the numerous 
statements submitted by the Veteran's friends and co-workers; and 
the Veteran's statements in support of his claim, adequately 
describe the current level of disability resulting from his 
residuals of fractured fourth and fifth fingers of the left hand.  
As such, the Board finds that no prejudice results to the Veteran 
in adjudicating his claim on the evidence of record, as this 
evidence adequately addresses the pertinent rating criteria and 
is sufficient for the Board to consider the functional effects of 
his left ring and little finger disability.  

Accordingly, the duty to assist has been satisfied and there is 
no reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to 
notify and assist have been met, there is no prejudice to the 
Veteran in adjudicating this appeal.

II.  Increased Rating

The Veteran was originally granted service connection for 
residuals of fractured fourth and fifth fingers of the left hand 
(minor) in a June 2003 rating decision and was assigned a 
noncompensable evaluation, effective April 21, 2003, pursuant to 
38 C.F.R. § 4.71a, DC 5299-5223.  Subsequently, in an August 2003 
rating decision, the RO confirmed and continued the Veteran's 
noncompensable rating.  

Thereafter, in July 2008, the Veteran submitted a claim for an 
increased rating for his left fourth and fifth finger disability, 
and in a November 2008 rating decision, the RO increased the 
Veteran's disability rating to 10 percent, effective July 19, 
2008, the date that he filed his claim.  The Veteran disagrees 
with this rating assignment and contends that a higher rating is 
warranted.  Specifically, the Veteran contends that this 
condition has worsened insofar as he now has neurological 
problems related to his finger disability with decreased 
sensation in the tip of the left ring finger, disfigurement of 
the left ring finger (i.e., the left ring finger is flatter than 
his right), joints that protrude from the left ring and little 
finger, decreased range of motion such that the left ring finger 
does not touch the middle finger, and pain and sensitivity due to 
changes in temperature.  See September 2008 statement and January 
2009 notice of disagreement.  

Disability ratings are based on the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower 
rating will be assigned.  Id.  

Although the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The United States Court of Appeals for 
Veterans Claims (Court) has held that in determining the present 
level of a disability for any increased evaluation claim, the 
Board must consider the application of staged ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.  However, as discussed below, in this case, 
the record reflects that the Veteran's disability has remained 
constant with respect to the applicable schedular criteria. 

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, 
the Board considers all information and lay and medical evidence 
of record.  38 U.S.C.A. § 5107(b).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board gives the 
benefit of the doubt to the claimant.  Id. 

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  The 
United States Court of Veterans Appeals (Court) held, in Esteban 
v. Brown, 6 Vet. App. 259 (1994), that for purposes of 
determining whether the appellant is entitled to separate ratings 
for different problems or residuals of an injury, such that 
separate evaluations do not violate the prohibition against 
pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative of, 
or overlapping with, the symptomatology of the other conditions.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the additional 
code is shown after the hyphen. 38 C.F.R. § 4.27.  When an 
unlisted disease, injury, or residual condition is encountered, 
requiring rating by analogy, the diagnostic code number will be 
"built-up" as follows: the first two digits will be selected 
from that part of the schedule most closely identifying the part, 
or system of the body involved, in this case, the musculoskeletal 
system, and the last two digits will be "99" for all unlisted 
conditions.  Then, the disability is rated by analogy under a 
diagnostic code for a closely related disability that affects the 
same anatomical functions and has closely analogous 
symptomatology.  See 38 C.F.R. §§ 4.20, 4.27.  In this case, the 
RO has determined, and the Board agrees, that the diagnostic code 
most analogous to the Veteran's residuals of fractured fourth and 
fifth fingers of the left hand is 38 C.F.R. § 4.71a, DC 5223, 
which pertains to favorable ankylosis of two digits of one hand.

A.  Factual History

In July 2008, the Veteran sought treatment from Dr. Mansour, 
reporting a two week history of left ring finger pain, which had 
caused spontaneous spasms medially towards the little finger and 
MCP joint.  The Veteran also reported that, while he had not 
previously experienced such pain during the summertime, he had 
experienced such pain during the wintertime.  Dr. Mansour noted 
that the Veteran had a previous injury to the ring finger many 
years earlier.  Based on his examination of the Veteran, Dr. 
Mansour diagnosed him with left ring finger spontaneous medial 
spasm.  

In September 2008, the Veteran was afforded a VA examination of 
his hands and fingers.  At the outset of the examination report, 
the examiner noted that the Veteran was right hand dominant.  The 
Veteran reported that he had sustained a compound, comminuted, 
open fracture of the left ring and little finger during service 
when a hatch-cover slammed on his hand.  In this regard, the 
Veteran reported that he immediately underwent multiple pinning 
and cosmetic repair of the damage, with the pins removed 
thereafter.  The examiner noted the Veteran's reports of pain in 
the joints of the ring and little finger, as well as 
hypoesthesias in the tip of the ring finger.  Additionally, the 
examiner reported that the Veteran's left hand grip was slightly 
diminished.  Finally, the examiner noted that the Veteran denied 
having any incapacitating episodes, and stated that his 
activities of daily living were not affected, although his chores 
and recreational activities were mildly affected by his finger 
disability.  

X-rays taken at that time revealed a normal left hand with no 
significant deformity, intact osseous structures, maintained 
joint spaces, and no evidence of current fracture, although there 
was evidence of a previous fracture of the left ring and little 
finger.  

On examination, the examiner noted that the Veteran had multiple 
traumatic surgical scars on his left ring and little fingers, but 
stated that the fingers were not deformed or mal-aligned.  Range 
of motion testing revealed that the Veteran had range of motion 
of the ring finger of zero to 90 degrees in the MCP joint, zero 
to 120 degrees in the PIP joint, and zero to 80 degrees in the 
DIP joint.  Additionally, the Veteran demonstrated range of 
motion of the little finger of zero to 90 degrees in the MCP 
joint, zero to 115 degrees in the PIP joint, zero to 70 degrees 
on active motion in the DIP joint, and zero to 80 degrees on 
passive motion in the DIP joint.  In this regard, the examiner 
noted that the Veteran had some pain in the little finger at the 
extremes of motion; range of motion was slightly diminished in 
the little finger in the PIP and DIP joints; and repetitive 
motion brought about some pain, weakness, and fatigue.  The 
examiner also reported that the Veteran's grip strength was four 
out of five in the lateral left hand, with the Veteran unable to 
make a complete fist with the left hand because the little finger 
lacked half an inch of touching the palmar crease and the ring 
finger was barely able to touch the palmar crease.  However, the 
examiner reported that the Veteran's thumb was able to 
approximate all fingers and the Veteran was able to push, pull, 
and twist with his left hand.  Finally, the examiner noted that 
the deformities in the ring finger and little finger did not 
interfere with the function of the other fingers.  Based on his 
examination and the x-ray results, the examiner diagnosed the 
Veteran with status-post multiple fractures and pinning of the 
left ring and little finger.  

Subsequently, in a September 2008 statement, one of the Veteran's 
co-workers reported that she had worked with the Veteran for five 
years and that, in the past year, she had observed the Veteran's 
decreased left hand grip and had witnessed several episodes when 
his left fourth and fifth fingers would "lock" in various 
positions, causing him increased pain, decreased motion, and 
making it difficult for him to perform his normal daily routine, 
such as buttoning his shirt.  She also noted that he occasionally 
experienced spasms, pain, and swelling of the left hand.  
Finally, she reported that the Veteran had complained of 
tingling, burning, numbness, and increased pain in his left hand 
and fingers.  Similarly, in another September 2008 statement, a 
different co-worker reported that he had worked with the Veteran 
for the past five years, and that during this time period, the 
Veteran had been affected by pain in the last two fingers of his 
left hand, with limited dexterity in the fingers that affected 
his grip when lifting and carrying.  

That same month, one of the Veteran's friends submitted a 
statement indicating that the Veteran had been affected by severe 
pain and limited use of his left ring and little fingers for the 
year and a half that she had known him.  Additionally, another 
one of the Veteran's friends reported that, over the past several 
years, she had noticed the Veteran experiencing problems with his 
hand, including difficulty gripping, pain, numbness, and a 
limited ability to perform day-to-day functions, including his 
normal job functions.  This friend also reported that she had 
personally accompanied the Veteran when seeking medical treatment 
for his symptoms.  Finally, that same month, another of the 
Veteran's friends submitted a statement indicating that the 
Veteran had experienced lost movement and severe pain in his 
fourth and fifth fingers of the left hand over the past seven 
years, and that these problems had increased in the past five 
years.  

In August 2009, the Veteran sought treatment from Dr. Rider for a 
history of left-handed finger drawing and hand weakness.  Dr. 
Rider noted that the Veteran began having problems with his left 
finger drawing to the left side, as well as trouble with 
decreased grip strength, in June 2008.  In this regard, Dr. Rider 
noted that the Veteran's symptoms had improved somewhat in the 
fall, but had again resumed in June 2009.  Dr. Rider also noted 
that, when the Veteran initially injured his hand in 1987 (i.e., 
when an armored door crushed his fourth and fifth digits of the 
left hand), there was nerve damage and the Veteran had required 
surgery to repair the digits and the nerves.  In this regard, Dr. 
Rider noted that the surgery had worked well for a period of 
time, but that the Veteran was now having problems.  

A strength examination conducted at that time revealed normal 
bulk and tone throughout the left hand with decreased muscle grip 
strength and some weakness with finger extension.  Additionally, 
a sensory examination at that time revealed decreased sensation 
to pin prick over the fourth and fifth digits and in the palmar 
aspect of his left hand, with sensation intact in his arms 
bilaterally.  Dr. Rider also noted that the Veteran had some 
atrophy along the metacarpal bones in the left ring finger.  
Based on his evaluation of the Veteran, Dr. Rider diagnosed the 
Veteran with an apparent left ulnar nerve injury, which was 
either incomplete or localized to the hand.  Moreover, Dr. Rider 
provided the opinion that this nerve injury was secondary to the 
Veteran's 1987 injury when his hand was crushed, and was 
manifesting now as muscle atrophy.  Finally, Dr. Rider stated 
that he would like to schedule the Veteran for an 
electromyography (EMG)/nerve conduction study (NCS).  

The following week, the Veteran underwent an EMG/NCS under the 
care of Dr. Brewer.  At the outset, Dr. Brewer noted that the 
Veteran complained of intermittent pain of the dorsal medial 
aspect of the left hand and tightening of the left little and 
ring fingers, which resulted in flexion of the MCP joints and 
abduction of the little finger.  Dr. Brewer also noted that the 
Veteran had been experiencing these symptoms intermittently since 
June 2008.  After discussing the results of the EMG/NCS, Dr. 
Brewer reported that the Veteran had normal bilateral upper 
extremity sensorimotor nerve conduction studies of the bilateral 
upper extremities, with no evidence of focal peripheral 
neuropathy and no significant right/left asymmetries.  She went 
on to report that the EMG examination of the left upper extremity 
was normal, except for continuous EMG activity present in the 
third and fourth lumbical muscles, which was consistent with the 
presence of focal dystonia.  

During follow-up treatment in November 2009, Dr. Rider noted that 
the Veteran had undergone an EMG/NCS, the results of which were 
normal except for the presence of continuous EMG activity 
consistent with focal dystonia.  On examination, the Veteran had 
some problems with dystonic flexion of the left hand, but had 
normal tone.  Based on his evaluation of the Veteran, Dr. Rider 
reported that the Veteran had a history consistent with focal 
dystonia, which could be related to his hand crush injury or 
could be idiopathic.  Dr. Rider then recommended that the Veteran 
try taking Requip for three months and return for further follow-
up.  

Subsequently, during follow-up treatment in March 2010, Dr. Rider 
noted that the Veteran still had some occasional problems with 
drawing and cramping in the fourth and fifth digits of the left 
hand, but was otherwise doing better on Requip.  A strength 
examination conducted at that time revealed normal muscle bulk, 
tone, and strength throughout; however, a cerebellar examination 
revealed occasional involuntary movements of the fourth and fifth 
digits of the left hand.  However, Dr. Rider indicated that 
otherwise, the Veteran's condition had undergone no change.  
Based on this examination, Dr. Rider concluded that the Veteran 
had a history of focal dystonia involving the left hand and 
recommended that he remain in Requip, with follow-up treatment in 
six months to a year.  

Finally, at his June 2010 hearing, the Veteran reported that his 
left hand symptomatology included muscle weakness, a weak grip, 
pain in his finger joints, and a pulling of the finger joints 
that caused pain in the forearm and wrist.  Additionally, the 
Veteran indicated that his finger symptomatology impacted his 
occupation insofar as he was a security guard, and with his 
weakened grip, he had a difficult time gripping his gun.  The 
Veteran also indicated that his symptomatology had worsened a 
year and a half earlier, leading him to seek neurological 
treatment.  


B.  DC 5223

At the outset, the Board notes that the diagnostic codes that 
focus on ankylosis or limitation of motion of single or multiple 
digits of the hand are 38 C.F.R. § 4.71a, DCs 5216 to 5230.  
Additionally, the Board notes that, for the purposes of applying 
the rating criteria, the Veteran's left arm is documented as his 
"minor" arm.  See September 2008 VA examination report; see 
also 38 C.F.R. § 4.69.  The Board also notes that, according to 
Note (1) of the "Evaluation of Ankylosis or Limitation of Motion 
of Single or Multiple Digits of the Hand" Table in 38 C.F.R. 
§ 4.71a, for digits II through V, the MCP joint has a range of 
motion of zero to 90 degrees of flexion, the PIP joint has a 
range of motion of zero to 100 degrees of flexion, and the DIP 
joint has a range of motion of zero to 70 or 80 degrees of 
flexion.  Moreover, the Board highlights that the United States 
Court of Appeals for Veterans Claims (Court), citing Dorland's 
Illustrated Medical Dictionary (28th ed. 1994), has repeatedly 
recognized that, at least for VA compensation purposes, ankylosis 
is defined as "immobility and consolidation of a joint due to 
disease, injury or surgical procedure."  See Colayong v. West, 
12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 
221 (1995).  

Further, the Board acknowledges that evaluation of a service-
connected disability involving a joint rated on limitation of 
motion requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40, and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. § 4.40 state that a disability of the 
musculoskeletal system is primarily the inability, due to damage 
or inflammation in parts of the system, to perform normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  Functional loss may be due to the 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures.  It may also be due to pain 
supported by adequate pathology and evidenced by visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of normal 
excursion of movements in different planes, weakened movement, 
excess fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.  Within this context, a finding of functional loss due to 
pain must be supported by adequate pathology, and evidenced by 
the visible behavior of the Veteran.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  However, when the maximum rating for 
limitation of motion of a joint has already been assigned, a 
finding of pain on motion cannot result in a higher rating.  Id.  

Under 38 C.F.R. § 4.45(f) multiple involvements of the 
interphalangeal, metacarpal, and carpal joints of the upper 
extremities are considered groups of minor joints, ratable on 
parity with major joints.  38 C.F.R. § 4.45(f).  

Finally, in evaluating this case, the Board is cognizant of the 
limit set forth by the amputation rule, which states that the 
combined rating for a disability shall not exceed the rating for 
amputation at the elective level, were amputation to be 
performed.  38 C.F.R. § 4.68.  In this case, the combined rating 
for the overall fourth and fifth finger disability at issue must 
not exceed a 20 percent evaluation for amputation of the ring and 
little finger of the minor hand.  38 C.F.R. § 4.71a, DC 5151.

As noted above, the Veteran's residuals of fractured fourth and 
fifth fingers of the left hand (minor) have been assigned a 10 
percent disability evaluation under 38 C.F.R. § 4.71a, DC 5299-
5223.  Under DC 5223, which evaluates favorable ankylosis of two 
digits of one hand, an evaluation of 10 percent is assigned when 
there is favorable ankylosis of the ring and little fingers, long 
and little fingers, or long and ring fingers; an evaluation of 20 
percent is assigned when there is favorable ankylosis of the 
index and little fingers, index and ring fingers, or index and 
middle fingers; and an evaluation of 30 percent is assigned when 
there is favorable ankylosis of the thumb and little fingers, 
thumb and ring fingers, thumb and middle fingers, or thumb and 
index fingers.  38 C.F.R. § 4.71a, DC 5223.  Although the Veteran 
does not have ankylosis of either finger, in the November 2008 
rating decision the RO assigned the 10 percent rating based on 
functional loss of a group of minor joints due to pain, weakness, 
and lack of endurance.  See 38 C.F.R. §§ 4.40, 4.45.

Accordingly, the Veteran is in receipt of the maximum, and 
indeed, the only rating available for favorable ankylosis of the 
ring and little fingers of the minor hand (i.e., 10 percent) 
under 38 C.F.R. § 4.71a, DC 5223.  In this regard, the Board 
notes that only the Veteran's fourth (ring) and fifth (little) 
fingers are service-connected, and the Veteran does not contend, 
nor does the evidence show, that any other digits on the left 
hand are ankylosed or limited in motion as a result of his 
service-connected residuals of fractured fourth and fifth fingers 
of the left hand.  On VA examination in September 2008, the 
examiner noted that the deformities of the ring and little 
fingers did not interfere with the function of the other fingers.  
As such, because the Veteran's residuals of fractured fourth and 
fifth fingers of the left hand have been assigned the maximum 
available schedular rating under 38 C.F.R. § 4.71a, DC 5223, for 
ankylosis of the ring and little fingers, no increase is 
available to the Veteran under this code.  

In this regard, the Board notes that, because the Veteran is in 
receipt of the maximum disability rating available to him under 
DC 5223 for limitation of motion (i.e., ankylosis), consideration 
of functional loss due to pain is not required.  Johnson v. 
Brown, 10 Vet App 80 (1997).  However, the Board points out that, 
even when considering pain and functional impairment due to 
flare-ups, the evidence of record fails to show ankylosis of any 
of the joints in the Veteran's left ring and/or little finger.  
Rather, the evidence of record shows that the Veteran has 
essentially full range of motion of the MCP, PIP, and DIP joints 
of both the left ring and left little finger.  See September 2008 
VA examination report.  Accordingly, the Board finds that the 
current 10 percent rating assigned for the Veteran's residuals of 
fractured fourth and fifth fingers of the left hand (a group of 
minor joints) is based upon painful motion and functional loss.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca v. Brown, 8 Vet. App. 
202, 207-08 (1995).  As such, the pain experienced on motion has 
been considered in assigning his current 10 percent evaluation 
and there is no additional documented range of motion lost that 
would warrant a higher rating due to pain.  


C.  DC 5219

The Board notes that VA may consider other analogous rating 
criteria if warranted under the facts and circumstances of a 
case.  See 38 C.F.R. § 4.20 (stating that when an unlisted 
condition is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology are 
closely analogous).  Specifically, evaluation of a service-
connected disability in accordance with schedular criteria that 
closely pertain to an analogous disease in terms of functions 
affected, anatomical localization, and symptomatology, is 
permitted.  Id.  

In this case, the Board has considered whether the Veteran is 
entitled to an increased rating under 38 C.F.R. § 4.71a, DC 5219, 
which rates unfavorable ankylosis of two digits of one hand.  
Under 38 C.F.R. § 4.71a, DC 5219, unfavorable ankylosis of the 
ring and little fingers, long and ring fingers, or long and 
little fingers of the minor hand is assigned a 20 percent rating; 
unfavorable ankylosis of the index and long fingers, index and 
ring fingers, or index and little fingers of the minor hand is 
also assigned a 20 percent rating; and ankylosis of the thumb and 
any other finger is assigned a 30 percent rating.  A note to 
38 C.F.R. § 4.71a, DC 5219, provides that consideration of an 
evaluation as amputation may also be warranted under this 
diagnostic code.  In this regard, Note (3) of the "Evaluation of 
Ankylosis or Limitation of Motion of Single or Multiple Digits of 
the Hand" Table in 38 C.F.R. § 4.71a provides that evaluation of 
the ring and/or little finger as amputation is warranted if both 
the MCP and PIP joints of the finger are ankylosed and either is 
in extension or full flexion, or where there is rotation or 
angulation of a bone.  

As noted above, for VA compensation purposes, ankylosis is 
defined as "immobility and consolidation of a joint due to 
disease, injury or surgical procedure."  See Colayong v. West, 
12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 
221 (1995).  

The Board finds that a rating in excess of 10 percent for the 
Veteran's residuals of fractured fourth and fifth fingers of the 
left hand is not warranted under DC 5219.  In reaching this 
determination, the Board finds it significant that the record 
contains no evidence of unfavorable ankylosis of the left ring 
and/or little fingers.  Rather, as discussed above, even taking 
pain on motion into consideration, as required by DeLuca, the 
Veteran has demonstrated essentially full range of motion of the 
MCP, PIP, and DIP joints of both the ring and little finger of 
the left hand.  In this regard, the Board notes that, at his 
September 2008 VA examination, the Veteran demonstrated range of 
motion of the left ring finger of zero to 90 degrees in the MCP 
joint, zero to 120 degrees in the PIP joint, and zero to 80 
degrees in the DIP joint; as well as range of motion of the left 
little finger of zero to 90 degrees in MCP joint, zero to 115 
degrees in the PIP joint, zero to 70 degrees on active motion in 
the DIP joint, and zero to 80 degrees on passive motion in the 
DIP joint.  As such, while the record does show that the Veteran 
has some pain in the little finger at the extremes of motion; 
slightly diminished range of motion in the little finger in the 
PIP and DIP joints; pain, weakness, and fatigue upon repetitive 
motion; decreased grip strength in the left hand; spontaneous 
medial spasms in the left ring finger; and episodes of locking 
and swelling of the left ring and little fingers, given his range 
of motion findings, the evidence of records simply fails to show 
that he has either favorable or unfavorable ankylosis of any of 
the joints in the left ring and/or little finger.  Moreover, as 
discussed above, insofar as the Veteran is only service-connected 
for his left ring and little fingers, and because the evidence 
does not show that any other digits on the Veteran's left hand 
are ankylosed or limited in motion as a result of his service-
connected residuals of fractured fourth and fifth fingers of the 
left hand, a higher rating based on unfavorable ankylosis of 
other digits of the left hand is not warranted in this case.  
Accordingly, an increased evaluation under DC 5219 is not 
warranted.   

Further, the Board has considered whether the severity of the 
Veteran's residuals of fractured fourth and fifth fingers of the 
left hand equates to amputation of these digits.  However, the 
Board finds that, because the medical evidence fails to show that 
the Veteran's left ring and/or little finger is ankylosed at the 
MCP and PIP joints, or that there is rotation or angulation of 
the bone of the left ring and/or little finger, there is no basis 
for finding that the severity of his residuals of fractured 
fourth and fifth fingers of the left hand equates to amputation.  
In this regard, the Board notes that x-rays of the Veteran's left 
hand at the time of the September 2008 VA examination showed a 
normal left hand with no significant deformity.  


D.  DCs 5227 and 5230 

The Board has also considered whether the Veteran is entitled to 
a higher rating by rating his left ring and little fingers 
separately under 38 C.F.R. § 4.71a, DC 5227, or 38 C.F.R. 
§ 4.71a, DC 5230.  In this regard, the Board notes that, pursuant 
to Note (5) of the "Evaluation of Ankylosis or Limitation of 
Motion of Single or Multiple Digits of the Hand" Table in 38 
C.F.R. § 4.71a, where there is limitation of motion of two or 
more digits, each digit should be evaluated separately and the 
evaluations combined.  Significantly, however, the Board points 
out that, under DC 5270, which rates ankylosis of individual 
digits, the maximum, and indeed, the only rating available for 
favorable or unfavorable ankylosis of the ring or little finger, 
is a noncompensable rating.  38 C.F.R. § 4.71a, DC 5227.  
Similarly, under DC 5230, which rates limitation of motion 
individual digits, the maximum, and indeed, the only rating for 
any limitation of motion of the ring or little finger is a 
noncompensable evaluation.  38 C.F.R. § 4.71a, DC 5230.  As such, 
the Veteran's current 10 percent rating under DC 5223 is in 
excess of the maximum rating available to him by evaluating his 
left ring and little fingers separately under DC 5227 or DC 5230 
and combining the ratings.  

The Board acknowledges that a note to DC 5227 advises that 
consideration should be given to whether evaluation as amputation 
is warranted.  This note also provides that consideration should 
be given to whether an additional evaluation is warranted for 
resulting limitation of motion of other digits or interference 
with the overall function of the hand.  As discussed above, 
however, because the medical evidence fails to show 1) ankylosis 
at the MCP and PIP joints of the left ring and/or little finger, 
or 2) rotation or angulation of the bone of the left ring and/or 
little fingers, there is no basis for finding that the severity 
of his left ring and little finger disability equates to 
amputation.  

Moreover, the evidence does not show that the Veteran's left 
fourth and fifth finger disability results in limitation of 
motion of other digits.  Rather, the September 2008 VA examiner 
specifically noted that the deformities in the Veteran's left 
ring and little finger did not interfere with the function of the 
other fingers.  

Regarding interference with the overall function of the Veteran's 
left hand, the Board acknowledges that both the September 2008 VA 
examiner and Dr. Rider have noted that the Veteran has a 
decreased grip strength, and the VA examiner reported that the 
Veteran was unable to make a complete fist with the left hand 
because the little finger lacks half an inch of touching the 
palmar crease and the ring finger was barely able to touch the 
palmar crease.  Significantly, however, the VA examiner also 
reported that the Veteran had not had any incapacitating episodes 
due to his left fourth and fifth finger disability, his 
activities of daily living have not been affected by this 
disability, and he was able to push, pull, and twist with his 
left hand.  Moreover, Dr. Rider has consistently reported that 
the Veteran has normal muscle bulk, tone, and strength throughout 
the left hand.  As such, while the evidence of record does show 
that the Veteran's service-connected fourth and fifth finger 
disability has resulted in some interference in use of the left 
hand (i.e., decreased grip and inability to make a fist), this 
interference appears to be due to the limited motion of his left 
ring and little finger.  However, as discussed above, the Veteran 
is currently in receipt of a 10 percent disability rating for his 
limitation of motion (i.e., ankylosis) of the left ring and 
little finger, under 38 C.F.R. § 4.71a, DC 5299-5223.  As such, 
to assign a separate rating for interference of use of the hand 
based on limitation of motion of the left ring and little fingers 
under a different diagnostic code would violate the law against 
pyramiding, which specifically states that the evaluation of the 
same manifestations under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994) (holding that the critical element in the 
assignment of separate ratings under diagnostic codes is that 
none of the symptomatology is duplicative or overlapping).

E.  DC 8516

As noted above, a Veteran can receive separate disability ratings 
for different problems or residuals of an injury as long as the 
separate ratings are not for the "same disability" or the 
"same manifestation" (i.e., the symptomatology for any one of 
the conditions is not duplicative of, or overlapping with, the 
symptomatology of the other conditions).  See Esteban v. Brown, 6 
Vet. App. 259, 261 (1994).  

In addition to considering the orthopedic manifestations of the 
Veteran's left fourth and fifth finger disability, VA regulations 
also require that consideration be given to any objective 
neurologic abnormalities associated with this disability, which 
are to be evaluated separately under an appropriate diagnostic 
code.  

Neurological disabilities of the ring and/or little fingers are 
rated based on the degree of paralysis of the ulnar nerve under 
38 C.F.R. § 4.124a, DC 8516.  Under this code, a 10 percent 
rating is assigned for mild incomplete paralysis of the ulnar 
nerve of the minor hand; a 20 percent rating is assigned for 
moderate incomplete paralysis of the ulnar nerve of the minor 
hand; a 40 percent rating is assigned for severe incomplete 
paralysis of the ulnar nerve of the minor hand; and a 60 percent 
rating is assigned for complete paralysis of the ulnar nerve of 
the minor hand, which contemplates "griffin claw" deformity due 
to flexor contraction of the ring and little fingers with very 
marked atrophy in the dorsal interspace and thenar and hypothenar 
eminences; loss of extension of the ring and little fingers such 
that the Veteran cannot spread the fingers (or reverse) and 
cannot adduct the thumb; and weakened flexion of the wrist.  38 
C.F.R. § 4.124a, DC 8516.

The Board notes that, in rating peripheral nerve injuries and 
their residuals, attention should be given to the site and 
character of the injury, the relative impairment and motor 
function, trophic changes, or sensory disturbances. 38 C.F.R. § 
4.120.  Additionally, the Board notes that, under 38 C.F.R. 
§ 4.124a, disability from neurological disorders is rated from 10 
to 100 percent in proportion to the impairment of motor, sensory, 
or mental function.  With partial loss of use of one or more 
extremities from neurological lesions, rating is to be by 
comparison with mild, moderate, severe, or complete paralysis of 
the peripheral nerves.  The schedule of ratings does not define 
the terms "moderate" and "severe;" rather than applying a 
mechanical formula to make a determination, the Board evaluates 
all of the evidence such that decisions are "equitable and 
just." 38 C.F.R. § 4.6.  

The term "incomplete paralysis," with respect to nerve 
injuries, indicates a degree of loss or impaired function 
substantially less than the type pictured for "complete 
paralysis" given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  38 C.F.R. 
§ 4.124a, Note.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate degree.  
See id.  The maximum rating to be assigned for neuritis not 
characterized by organic changes referred to in this section will 
be that for moderate incomplete paralysis. 38 C.F.R. § 4.123.  
The maximum rating to be assigned for neuralgia, usually 
characterized by a dull and intermittent pain of typical 
distribution so as to identify the nerve, will be that equal to 
moderate incomplete paralysis.  38 C.F.R. § 4.124.  

The Board finds that, based on the evidence of record, the 
Veteran's focal dystonia of the left hand warrants a separate 10 
percent rating, but not higher, under 38 C.F.R. § 4.124a, DC 
8516.  In making this determination, the Board finds it 
significant that the September 2008 VA examiner noted that the 
Veteran had hypoesthesias in the tip of the ring finger.  The 
Board also finds it significant that, during treatment in August 
2009, Dr. Rider reported that the Veteran had suffered nerve 
damage to the left fourth and fifth fingers as a result of the 
1987 in-service accident, and on examination, the Veteran had 
decreased sensation to pin prick over the fourth and fifth digits 
and the palmar aspect of his left hand, with some atrophy along 
the metacarpal bones in the left ring finger.  Dr. Rider then 
went on to diagnose the Veteran with a left ulnar nerve injury, 
which was incomplete or localized to the hand, and provided the 
opinion that this nerve injury was secondary to the Veteran's 
1987 in-service injury when his hand was crushed.  Further, 
August 2009 EMG/NCS results revealed that the Veteran's upper 
left extremity was normal except for continuous EMG activity 
present in the third and fourth lumbical muscles, which was 
consistent with the presence of focal dystonia.  Finally, during 
treatment in November 2009, Dr. Rider reported that the Veteran 
had a history consistent with focal dystonia, which could be 
related to his hand crush injury.

Based on the foregoing, the Board finds that the involvement of 
the Veteran's left ulnar nerve as a result of his focal dystonia 
is primarily sensorial, causing numbness and diminished sensation 
in the tip of the ring and little fingers, with mild atrophy 
along the metacarpal bones in the left ring finger, but resulting 
in no paralysis of the ulnar nerve.  In this regard, the Board 
finds it significant that the Veteran's private neurologist, Dr. 
Rider, reported that the Veteran's nerve injury was incomplete or 
localized.  The Board acknowledges that there is some evidence of 
organic change, namely "some" muscle atrophy along the 
metacarpal bones of the left ring finger.  However, the Board 
points out that, in August 2009, Dr. Rider found that the Veteran 
had normal muscle tone and bulk in the left hand, and in March 
2010, Dr. Rider reported that the Veteran had normal muscle bulk, 
tone, and strength throughout the left hand.  Moreover, the Board 
highlights that the Veteran's complaints with regard to 
neurological manifestations of his fourth and fifth finger 
disability pertain to numbness in the tip of his left ring finger 
and sensitivity to changes in temperature.  See September 2008 
statement, January 2009 notice of disagreement, and June 2010 
Board hearing transcript.  On this record, the Board finds that 
any atrophy along the metacarpal bones of the Veteran's left ring 
finger is minor, and his neurological disability (i.e., focal 
dystonia) is primarily manifested by decreased sensation in the 
tip of the left ring and little fingers.  Accordingly, the Board 
finds that a 10 percent disability rating, but not higher, is 
appropriate for the neurological manifestations of the Veteran's 
fourth and fifth finger disability.  

Moreover, in making this determination, the Board reiterates 
that, as discussed above, pursuant to the amputation rule, the 
combined rating for a disability shall not exceed the rating for 
amputation at the elective level, were amputation to be 
performed, which in this case means that the combined rating for 
the overall fourth and fifth finger disability at issue must not 
exceed a 20 percent evaluation for amputation of the ring and 
little finger of the minor hand.  38 C.F.R. § 4.68; 38 C.F.R. § 
4.71a, DC 5151.  

F.  Other Considerations

The Board has also considered the applicability of 38 C.F.R. § 
4.71a, DCs 5216, 5217, 5218, 5220, 5221, 5222, 5224, 5225, 5226, 
5228, and 5229.  However, because the Veteran is only service 
connected for two digits (i.e., his left ring and little finger), 
and because there is no evidence of record showing that his 
thumb, index, or long finger are in any way limited as a result 
of his fourth and fifth finger disability, these codes are 
inapplicable.   

Additionally, the Board has considered whether a separate rating 
for arthritis of the left ring and little fingers is warranted 
under 38 C.F.R. § 4.71a, DC 5003.  In this regard, the Board 
notes that, under DC 5003, degenerative or traumatic arthritis 
established by x-ray findings are to be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joints or joint involved.  When there is arthritis 
and at least some limitation of motion, but the limitation of 
motion would be rated as noncompensable under a limitation of 
motion code, a 10 percent rating may be assigned for each 
affected major joint or group of minor joints.  38 C.F.R. § 
4.71a, DC 5003.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Id.  

In this case, however, x-rays taken at the time of the September 
2008 VA examination failed to show degenerative or traumatic 
arthritis, and instead revealed a normal left hand with osseous 
structures intact, joint spaces maintained, and no significant 
deformity.  Moreover, as discussed above, the Veteran is now in 
receipt of a 10 percent disability rating based on ankylosis 
and/or limitation of motion with pain and functional loss of the 
ring and little fingers under 38 C.F.R. § 4.71a, DC 5299-5223.  
As such, to assign a separate rating for arthritis on the basis 
of limitation of motion under a different diagnostic code would 
violate the law against pyramiding, which specifically states 
that the evaluation of the same manifestations under various 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14; see also 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that 
the critical element in the assignment of separate ratings under 
diagnostic codes is that none of the symptomatology is 
duplicative or overlapping).  As such, a separate rating for 
arthritis under DC 5003 is not warranted in this case.  

Finally, the Board has considered whether a separate rating for 
the surgical scars associated with the Veteran's left fourth and 
fifth finger disability is warranted.  In this regard, the Board 
notes that, under 38 C.F.R. § 4.118, a separate 10 percent rating 
is available where a scar that is not affecting the head, face, 
or neck: 1) is deep (i.e., is associated with underlying soft 
tissue) or causes limited motion, and covers an area exceeding 39 
square centimeters (DC 7801); 2) is superficial (i.e., not 
associated with underlying soft tissue damage), does not cause 
limitation of motion, and covers an area of 929 square 
centimeters (DC 7802); 3) is superficial and unstable (i.e., 
results in frequent loss of covering of skin over the scar) (DC 
7803); or 4) is superficial and painful on examination (DC 7804).  
38 C.F.R. § 4.118, DCs 7801-04.  Additionally, pursuant to DC 
7805, a scar can be rated on limitation of function of the 
affected part.  38 C.F.R. § 4.118, DC 7805.  

While the Board acknowledges that the September 2008 VA examiner 
noted that the Veteran has traumatic surgical scars on his left 
ring and little fingers, there is simply no evidence of record 
indicating that these scars cover an area exceeding 39 square 
centimeters, or 929 square centimeters.  Moreover, there is no 
medical or lay evidence of record suggesting that these scars are 
unstable or painful, or that the scars themselves cause 
limitation of the affected part (i.e., the left ring and little 
fingers).  As such, a separate compensable rating for the 
Veteran's traumatic surgical scars of the left fourth and fifth 
fingers is not warranted in this case.  

Moreover, as discussed in more detail above, insofar as the 
Veteran is now in receipt of two separate 10 percent ratings for 
his service-connected residuals of fractured fourth and fifth 
fingers of the left hand, pursuant to the amputation rule, no 
additional separate schedular ratings can be assigned.  See 38 
C.F.R. § 4.68; 38 C.F.R. § 4.71a, DC 5151.  

III.  Extraschedular Rating

The rating schedule represents, as far as is practicable, the 
average impairment of earning capacity.  Ratings will generally 
be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To 
afford justice in exceptional situations, an extraschedular 
rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the C&P Service to 
determine whether, to accord justice, the Veteran's disability 
picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's residuals of fractured 
fourth and fifth fingers of the left hand are not shown to cause 
any impairment that is not already contemplated by the rating 
criteria, and the Board finds that the rating criteria reasonably 
describe his disability.  The Board also points out that the 
Veteran is employed in a career in security and he testified in 
June 2010 that he had not missed any work because of his hand 
disability.  For these reasons, referral for consideration of an 
extraschedular rating is not warranted for this claim.  


IV.  Earlier Effective Date

The Veteran argues that an earlier effective date for the 10 
percent evaluation for his residuals of fractured fourth and 
fifth fingers of the left hand is warranted because he has had 
this disability since service.  Thus, he contends that the 
effective date of the 10 percent rating for his residuals of 
fractured fourth and fifth fingers of the left hand should relate 
back to his discharge from service in February 1990.

The basic facts of this case are not in dispute.  As noted above, 
the Veteran was initially granted service connection for 
residuals of fractured fourth and fifth fingers of the left hand 
(minor) in a June 2003 rating decision and was assigned a 
noncompensable evaluation, effective April 21, 2003.  
Subsequently, in an August 2003 rating decision, the RO confirmed 
and continued the Veteran's noncompensable rating.  The Veteran 
was notified of this decision by letter dated August 7, 2003.  He 
did not appeal.  The Veteran filed a claim for an increased 
rating in July 2008, reporting that his left fourth and fifth 
finger disability was worse than it was currently rated.  In a 
November 2008 rating decision, the RO increased the Veteran's 
disability rating to 10 percent, effective July 19, 2008, the 
date that the Veteran filed his claim.  

The method of determining the effective date of an increased 
evaluation is set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 
38 C.F.R. § 3.400(o).  The general rule with respect to the 
effective date of an award of increased compensation is that the 
effective date of such award "shall not be earlier than the date 
of receipt of application thereof."  38 U.S.C.A. § 5110(a).  
This statutory provision is implemented by regulation which 
provides that the effective date for an award of increased 
compensation will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  
An exception to the rule applies, however, under circumstances 
where evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that regard, the law provides that the 
effective date of the award "shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from such 
date, otherwise the date of receipt of the claim."  38 U.S.C.A. 
§ 5110 (b)(2).  See 38 C.F.R. § 3.400(o)(2).  The phrase 
"otherwise, date of receipt of claim" applies only if a 
factually ascertainable increase in disability occurred more than 
one year prior to filing the claim for an increased rating.  
Harper v. Brown, 10 Vet.App. 125 (1997).  Moreover, the term 
"increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R § 3.400 
means an increase to the next disability level.  See Hazan v. 
Gober, 10 Vet.App. 511 (1997).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  
A claim is a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a belief 
in entitlement, to a benefit. 38 C.F.R. §§3.1(p); 3.155.  The 
regulation which governs informal claims, 38 C.F.R. §3.155, 
provides that any communication or action, indicating an intent 
to apply for one or more benefits under the laws administered by 
[VA], from a claimant...may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Id.  When a 
claim has been filed that meets the requirements of 38 C.F.R. § 
3.151 or 3.152, an informal request for increase or reopening 
will be accepted as a claim.

Further, under 38 C.F.R. §3.157(b)(1), an informal claim may 
consist of a VA report of examination or hospitalization.  Under 
this regulatory provision, the date of the VA outpatient 
examination or hospital admission will be accepted as the date of 
receipt of a claim if such a report relates to examination or 
treatment of a disability for which service connection has 
previously been established.

In this case, it is undisputed that the Veteran did not appeal 
the RO's June 14, 2003, or August 6, 2003, decisions, and thus, 
absent clear and unmistakable error in either of these decisions, 
which the Veteran does not allege, these determinations are 
final.  38 U.S.C.A. §§ 7103(a), 7104, 7111, 7266; 38 C.F.R. 
§§ 20.1100, 20.1104, 20.1403, 20.1404; see Rudd v. Nicholson, 20 
Vet. App. 296 (2006) (barring de novo consideration of effective 
dates after finality attached to a VA decision).  Since these 
decisions are final, the question becomes whether an earlier 
effective date is assignable between August 6, 2003 (i.e., the 
date of the last final decision), and July 18, 2008 (i.e., the 
date of his claim for an increased rating).  A careful review of 
the evidence of the record fails to show that, following the RO's 
August 6, 2003, decision, the Veteran filed either a formal or 
informal claim prior to July 19, 2008.  In this regard, the Board 
notes that there is no medical evidence pertaining to the 
Veteran's left fourth and finger disability dated between the 
RO's August 2003 decision and the Veteran's July 2008 claim.  
Thus, it cannot be said that there is an earlier informal claim 
for an increased rating prior to July 19, 2008.  Moreover, as 
there are no treatment reports of record during this period of 
time, it is not factually ascertainable that the Veteran's 
service-connected left fourth and fifth finger disability met the 
criteria for the higher 10 percent rating prior to July 19, 2008.  
Further, there is no written communication of record showing an 
intent to file a claim for an increased rating during this time 
period.  

In light of the foregoing, the Board finds that, in assigning 
July 19, 2008, as the effective date for the increased 
evaluation, VA has assigned the earliest possible effective date 
for the 10 percent rating for the Veteran's residuals of 
fractured fourth and fifth fingers of the left hand.  Therefore, 
it follows that an effective date prior to that time must be 
denied.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  


ORDER

Entitlement to a rating in excess of 10 percent for residuals of 
fractured fourth and fifth fingers of the left hand is denied.  

A separate 10 percent evaluation under Diagnostic Code 8516, and 
not higher, for focal dystonia of the left hand is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

An effective date prior to July 19, 2008, for a 10 percent rating 
for residuals of fractured fourth and fifth fingers of the left 
hand is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


